Title: To George Washington from William B. Harrison, 24 April 1799
From: Harrison, William B.
To: Washington, George



Dr Sir
Wednesday Evening April 24th [17]99

I have Recevd yours of the 10th Instant & Return my Sincear thanks for your spontanious favours to me & will do my Self the Honor to take a bed with you & accept the Services of your Clerk to Survey my Lands[.] on the 14th of may I shall be down for that perpose I Expect & have no doubt but I can get Chain carriers amongst my tenants it is out of my power to be down sooner if that Time will suit you if not I will put it off untill it will[.] if I do not hear from you to the Contrary between this & that I shall expect the time fixed as above & will be down accordingly. I have the pleasure to Enclose to you A narration of the Elections of this County & faquire[.] that of this County I will vouch for I think that of faquire may be relyd on for I have it from Capt. Crain who this moment gave it me you will discover Ellzey has but one vote in this County which was the vote of ⟨Genl⟩ S⟨t⟩. Mason I am with all the Respect A mortal can ⟨illegible⟩ yours &c.

Wm B. Harrison


please Excuse wrote in haste Wm B. H.

